UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 97-4989



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


SHANNON NICKORY MATHIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. William B. Traxler, Jr., District
Judge. (CR-97-381)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Harold Watson Gowdy, III, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shannon Nickory Mathis appeals from his conviction and sen-

tence imposed for possession with intent to distribute “crack”

cocaine. We affirm.

     Mathis’s attorney has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal, but raising the issues of whether

the district court complied with Fed. R. Civ. P. 11 when it

accepted Mathis’s guilty plea and whether the district court

properly applied the United States Sentencing Guidelines to the

factual findings made at sentencing. Our review of the record

reveals that the district court was in compliance with Rule 11 and

properly applied the Sentencing Guidelines in its imposition of

sentence. Pursuant to Anders, this court has reviewed the record

for potential error and has found none. Accordingly, we affirm.

     This   court   requires   that   counsel   inform   his   client,   in

writing, of the right to petition the Supreme Court of the United

States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy

thereof was served on the client. We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                      2
the materials before the court and argument would not aid the

decisional process.




                                                     AFFIRMED




                              3